1
2
3
4                                                            JS-6
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JESUS MARTINEZ, an individual,   ) Case No.: SACV18-1477 AG (DFMx)
                                      )
12                Plaintiff,          ) ORDER DISMISSING ENTIRE
                                      ) ACTION WITH PREJUDICE
13          vs.                       )
                                      )
14   CITY OF SANTA ANA, a             )
     municipality; OFFICER JOHN PACE, )
15   an individual, and DOES 1 – 10,  )
     inclusive,                       )
16                                    )
                   Defendants.        )
17                                    )
                                      )
18
19         IT IS HEREBY ORDERED, following stipulation of counsel, that the above-
20   entitled action is hereby dismissed in its entirety, with prejudice, pursuant to Federal
21   Rules of Civil Procedure, Rule 41(a)(1).
22         IT IS SO ORDERED.
23   DATED:       July 24, 2019               ___________________________________
                                              Honorable Andrew Guilford
24
                                              United States District Judge
25
26
27
28

                                    -1-
               ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
